Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 25 – 27, 30, 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15, 16, 13, 14, 1 and 20, respectively, of U.S. Patent No. 11,074,473.

Regarding claim 21 (similar as to claim 32 of instant application vs. claim 1 of 11,074,473; And claim 40 of instant application vs. claim 20 of 11,074,473), 
Claim 21 of instant application
Claim 11 of patent 11,074,473
A method, comprising: 
    identifying, via canny edge detection, a shape within an image; 
    generating a geometric point array based on the shape; 
    creating a bounding box derived from the geometric point array; 
    generating a contour via a pass over a preprinted portion of the image; 
    smudging the shape to create a pixel blob; and 
    applying a filter to transform the pixel blob to contact the preprinted portion.

A method of digitizing documents comprising: 
    capturing, by one or more processors, an image; 
    processing, by the one or more processors, the image to generate first and second contours, wherein: 
        the first contour is generated, via a first pass over a plurality of preprinted portions of the image, by creating a plurality of bounding boxes derived from one or more geometric point arrays, 
        the one or more geometric point arrays are based on one or more first shapes identified via canny edge detection 
        the second contour is generated, via a second pass over the plurality of preprinted portions of the image, based on one or more second shapes identified via canny edge detection, 
        smudging together the one or more second shapes to create one or more pixel blobs, and 
        transforming the one or more pixel blobs by a filter to ensure contact between one or more sections of the preprinted portions; 
    adjusting, by the one or more processors, the bounding boxes of the first and second contours to include data spillage outside the bounding boxes by creating a pixel area range and resizing the first and second contours based on the pixel area range; 
    combining, by the one or more processors, the bounding boxes of the first and second contours; 
    producing, by the one or more processors, one or more clips based on combining the bounding boxes; 
    dynamically thresholding, by the one or more processors, the one or more clips; 
    transmitting, by the one or more processors, the one or more clips for optical character recognition; and 
    receiving, by the one or more processors, textual output responsive to the optical character recognition.


The claim 21 of instant application discloses each limitation of the claim 11 of patent 11,074,473. This is broader the scope of the claim 11 of patent 11,074,473 (similar as to claim 32 of instant application vs. claim 1 of 11,074,473; And claim 40 of instant application vs. claim 20 of 11,074,473). 

Claims 25 – 27 and 30 of instant application are corresponding to claims 15, 16, 13 and 14, of patent 11,074,473, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 27 - 37 and 39 – 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US Patent Application Publication 2012/0114243, IDS), hereinafter referred as Vincent, in view of Maggiore et al. (US Patent Application Publication 2020/0193708, IDS), hereinafter referred as Maggiore

Regarding claim 32, Vincent discloses a system (Fig. 17), comprising: 
a processor ([0126], processor); and 
a memory storing an image ([0126], memory device), wherein the processor is configured to: 
identify, via detection, a shape within an image ([0020 – 0023, 0055 - 0058]); 
generate a geometric point array based on the shape ([0004, 0055], generate foreground pixels (array); also outline polygons is geometric point array); 
create a bounding box derived from the geometric point array ([0004, 0051, 0055], generate bounding box); 
generate a contour via a pass over a preprinted portion of the image (Fig. 1, [0004, 0051, 0055], constructing outline of words; the words “13. Nevada Forests”, “14. Nevada’s Timber” are in preprinted regions of the digitized document); 
However, Vincent fails to explicitly disclose the system wherein the detection is via canny edge detection; and the process further smudge the shape to create a pixel blob; and apply a filter to transform the pixel blob to contact the preprinted portion.
 	However, in a similar field of endeavor Maggiore discloses a method for image extraction and recognition ([0084]). In addition, Maggiore discloses the method wherein the detection is via canny edge detection ([0084], canny edge detection); and the process further smudge the shape to create a pixel blob ([0084], apply Gaussian blurring); and apply a filter to transform the pixel blob to contact the display portion ([0084], implement a mask or model to identify a set of contours that represent the boundary of the display). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vincent, and detection via canny edge detection; and further smudge the shape to create a pixel blob; and apply a filter to transform the pixel blob to contact the preprinted portion. The motivation for doing this is that the application of Vincent can be extended by reduce the noise so that the detection can be more accurate.

Regarding claim 33 (depends on claim 32), Vincent disclose the system wherein the processor is further configured to: combine the bounding box with a second bounding box of a second contour ([0066], analyze and combine bounding boxes); and generate a clip based on combining the bounding box with the second bounding box ([0005, 0066], produce “joint” clip images).

Regarding claim 34 (depends on claim 33), Vincent disclose the system further comprising: dynamically threshold the clip ([0071], threshold confidence score); and transmit the clip for optical character recognition (Fig. 13, 1301, 1302, [0109]).

Regarding claim 35 (depends on claim 32), Vincent disclose the system wherein the preprinted portion comprises at least one selected from the group of a rectangular region ([0052], rectangular bounding box), an oval region, a circular region, a square region, a polynomial region, and a check box region.

Regarding claim 36 (depends on claim 35), Vincent disclose the system wherein the processor is further configured to convert the preprinted portion to a rectangular portion (Fig. 1, [0051 - 0052], convert the preprinted text portion to a rectangular bounding box).

Regarding claim 37 (depends on claim 32), Vincent disclose the system wherein the creation of the bounding box comprises the collection of a plurality of geometric point arrays ([0004, 0055], generate foreground pixels (array); also outline polygons is geometric point array).

Regarding claim 39 (depends on claim 32), Vincent disclose the system wherein a pixel area of the bounding box comprises a sentence of free form text (Fig. 1, “13. Nevada Forests”, “14. Nevada’s Timber”).

Regarding to claims 21 and 40, they are corresponding to claim 32, thus, they are rejected for the same reason set forth for claims claim 32.

Regarding claim 27 (depends on claim 21), Maggiore disclose the method wherein the pixel blob comprises an original text transformed by a dilation filter ([0084], apply Gaussian blurring, and implement a mask or model to identify a set of contours that represent the boundary of the display).

Regarding claim 28 (depends on claim 27), Maggiore disclose the method wherein the dilation filter is applied prior to the identification of the shape via canny edge detection ([0084], canny edge detection).

Regarding claim 29 (depends on claim 21), Vincent disclose the method further comprising: identifying, within the bounding box, a second bounding box; and merging the bounding box with the second bounding box ([0066], analyze and combine bounding boxes).

Regarding claim 30 (depends on claim 21), Vincent disclose the method further comprising, upon transmitting the clip for optical character recognition (Fig. 13, 1301, 1302, [0109]).
However, Vincent fails to explicitly disclose the system wherein performing a conditional check via a machine learning model.
 	However, in a similar field of endeavor Maggiore discloses a method for image extraction and recognition ([0084]). In addition, Maggiore discloses the method wherein performing a conditional check via a machine learning model ([0049]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vincent, and performing a conditional check via a machine learning model. The motivation for doing this is that the application of Vincent can be extended by performing artificial intelligence.

Regarding claim 31 (depends on claim 21), Maggiore disclose the method further comprising: generating, by the canny edge detection, at least one geometric coordinate pair; and deriving, from the at least one geometric coordinate pair, the geometric point array ([0084], generate a set of contours (geometric point array from the at least one geometric coordinate pair) that represent the boundary).

Claims 22 - 24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Maggiore, and in further view Gustin et al. (US Patent Application Publication 2005/0035193, IDS), hereinafter referred as Gustin.

Regarding claim 38 (depends on claim 32), Vincent in view of Maggiore fails to explicitly disclose the system wherein the processor is further configured to: adjust the bounding box to include a data spillage outside the bounding boxes; and resize contour based on the pixel area range.
	However, in a similar field of endeavor Gustin discloses a document processing system (abstract). In addition, Gustin discloses the system wherein adjust the bounding box to include a data spillage outside the bounding boxes; and resize contour based on the pixel area range (Fig. 35, esp. step 1368, [0206]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vincent, and adjust the bounding box to include a data spillage outside the bounding boxes; and resize contour based on the pixel area range. The motivation for doing this is that the bounding box will include all detailed features for the character for better recognition so that the application of Vincent can be extended.

Regarding to claim 22, it is corresponding to claim 38, thus, it is rejected for the same reason as claim 38.

Regarding claim 23 (depends on claim 22), Vincent disclose the method further comprising: combining the bounding box with a second bounding box of a second contour ([0066], analyze and combine bounding boxes); and generating a clip based on combining the bounding box with the second bounding box ([0005, 0066], produce “joint” clip images).

Regarding claim 24 (depends on claim 23), Vincent disclose the method further comprising: dynamically threshold the clip ([0071], threshold confidence score); and transmit the clip for optical character recognition (Fig. 13, 1301, 1302, [0109]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Maggiore, and in further view Gustin and Kurzhanskiy et al. (US Patent Application Publication 2018/0027145, IDS), hereinafter referred as Kurzhanskiy.

Regarding claim 25 (depends on claim 24), Vincent in view of Maggiore and in further view Gustin fails to explicitly disclose the method wherein the dynamic thresholding of the clip is based on a threshold associated with at least one of contrast and brightness.
	However, in a similar field of endeavor Kurzhanskiy discloses a system for digital image processing (abstract). In addition, Kurzhanskiy discloses the system wherein the dynamic threshold of the one or more clips is based on a threshold associated with one or more of contrast and brightness ([0012]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vincent, and the dynamic threshold of the one or more clips is based on a threshold associated with one or more of contrast and brightness. The motivation for doing this is that the dynamic threshold can be more specific so that the application of Vincent can be extended.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Maggiore, and in further view Gustin, Kurzhanskiy and Chung (US Patent Application Publication 2009/0289115, IDS).

Regarding claim 26 (depends on claim 25), Vincent in view of Maggiore and in further view Gustin and Kurzhanskiy fails to explicitly disclose the method wherein the predetermined threshold is based on an identification of a frequency of a level of darkness of a pixel.
	However, in a similar field of endeavor Chung discloses a system for image processing (abstract). In addition, Hazard discloses the system wherein the predetermined threshold is based on identification of a frequency of a level of darkness of a pixel ([0115 – 0116]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vincent, and the predetermined threshold is based on identification of a frequency of a level of darkness of a pixel. The motivation for doing this is that a specific type of threshold can be used so that the application of Vincent can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668